Appeal • by defendant from three judgments of the *607County Court, Nassau County, rendered April 12, 1973, (1) one (under Indictment No. 31972) convicting him of robbery in the first degree, upon a jury verdict, and sentencing him to an indeterminate prison term of not less than 5 years or more than 15 years, (2) another (under Indictment No. 32437) convicting him of robbery in the second degree, upon a plea of guilty, and sentencing him to an indeterminate prison term not to exceed 15 years and (3) the third (under Indictment No. 32623) convicting him of grand larceny in the third degree, upon a plea of guilty, and sentencing him to an indeterminate prison term not to exceed four years, all the sentences to run concurrently with each other and with a fourth prison sentence then being served under another conviction. Judgment under Indictment No. 32623 affirmed. No opinion. The other two judgments are modified, as a matter of discretion in the interest of justice, by reducing the maximum terms in each to 10 years and striking from the sentence under Indictment No. 31972 the five-year minimum of the prison term. As so modified, said two judgments are affirmed. In our opinion, the sentences under Indictment Nos. 31972 and 32437 were excessive to the extent indicated herein. Latham, Acting P. J., Shapiro, Cohalan, Christ and Munder, JJ., concur.